Title: From Thomas Jefferson to James Monroe, 9 August 1788
From: Jefferson, Thomas
To: Monroe, James


          
            
              Dear Sir
            
            Paris Aug. 9. 1788.
          
          Since my last to you I have to thank you for your favors of July 27. 87. and Apr. 10. 88. and the details they contained, and in return will give you now the leading circumstances of this continent. The war between the two empires and the Turks seemed to be in a languid state when Paul Jones was called into the Russian service with the rank of rear admiral and put at the head of their ships of war on the Black sea, consisting of 5. frigates and 3. ships of the line. The last however are shut up in Cherson. The Prince  of Nassau was put over their fleet of gallies and gun boats. The Captain Bacha with 57. gallies and gun boats attacked the prince of Nassau’s fleet of 27. P. Jones happened to be present and commanded the right wing. The Turks were repulsed, losing 3. vessels. Eight days after (about the last of June) the Pacha brought up his ships of war to attack the Prince of Nassau, but unskilfully got his fleet up into the swash near the mouth of the Boristhenes, so imbedded in mud that they could not move. The Pr. of Nassau burnt 6. took 2. and made 3. or 4000 prisoners. The Captain Pacha escaped on a small vessel. The Swedes have now entered into the war, and an action has taken place on the Baltic between their fleet and the Russian. We have as yet only the Swedish account which gives to themselves the victory with the loss of one ship on their part and two on that of the Russians. It seems as if the Danes, should they take any part at all, would still be against the Swedes. Should the war become general therefore the arrangement would be France, Spain, the two empires and Denmark, against England, Prussia, Holland, Sweden, and Turkey.This nation is at present under great internal agitation. The authority of the crown on one part and that of the parliaments on the other, are fairly at issue. Good men take part with neither, but have raised an opposition, the object of which is to obtain a fixed and temperate constitution. There was a moment when this opposition was so high as to endanger an appeal to arms, in which case perhaps it would have been crushed. The moderation of government has avoided this, and they are yeilding daily one right after another to the nation. They have given them provincial assemblies which will be very perfect representations of the nation, and stand somewhat in the place of our state assemblies. They have reformed the criminal law, acknoleged the king cannot lay a new tax without the consent of the states general, and they will call the states general the next year. The object of this body when met will be a bill of rights, a civil list, a national assembly meeting at certain epochs, and some other matters of that kind. So that I think it probable this country will within two or three years be in the enjoiment of a tolerably free constitution, and that without it’s having cost them a drop of blood. For none has yet been spilt, tho’ the English papers have set the whole nation to cutting throats
          I heartily rejoice that 9 states have accepted the new constitution. As yet we do not hear what Virginia, N. Carolina and N. York have done, and we take for granted R. isld. is against it. This constitution forms a basis which is good, but not perfect. I hope  the states will annex to it a bill of rights securing those which are essential against the federal government; particularly trial by jury, habeas corpus, freedom of religion, freedom of the press, freedom against monopolies, and no standing armies. I see so general a demand of this that I trust it will be done. There is another article of which I have no hopes of amendment because I do not find it objected to in the states. This is the abandonment of the principle of necessary rotation in the Senate and Presidency. With respect to the last particularly it is as universally condemned in Europe, as it is universally unanimadverted on in America. I have never heard a single person here speak of it without condemnation, because on the supposition that a man being once chosen will be always chosen, he is a king for life, and his importance will produce the same brigues and cabals foreign and domestic which the election of a king of Poland and other elective monarchies have ever produced, so that we must take refuge in the end in hereditary monarchy, the very evil which grinds to atoms the people of Europe.
          I sincerely take part with you in your domestic felicity. There is no other in this world worth living for. The loss of it alone can make us know it’s full worth. It would indeed be a most pleasing circumstance to me to see you settle in the neighborhood of Monticello, for thither all my views tend, and not a day passes over my head without looking forward to my return. This would be much hastened could I see such a society forming there as yourself, Madison, and Short. Present me affectionately to Mrs. Monroe, and learn the little girl to consider me as a very friendly tho’ at present invisible being, and be assured yourself of the sincerity of those sentiments of esteem & attachment with which I am Dear Sir your affectionate friend & servt.,
          
            
              Th: Jefferson
            
          
        